Case 2:17-cv-00525-DN-CMR Document 78 Filed 12/08/20 PageID.361 Page 1 of 3




                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


    ME2 PRODUCTIONS, INC.,                                 MEMORANDUM DECISION AND
                                                           ORDER ENTERING DEFAULT
                                 Plaintiff,                AGAINST DEFENDANT KYLE PETT
                                                           AND
    v.                                                     TERMINATING DISCOVERY

    KYLE PETT, ET AL.,                                     Case No. 2:17-cv-00525-DN

                                 Defendants.               District Judge David Nuffer



           Plaintiff sought entry of default against Defendant Kyle Pett and to terminate discovery

proceedings. 1 The Clerk declined to enter Pett’s default because a court mailing to the address

that Plaintiff provided for Pett was returned undeliverable and unable to forward. 2 The returned

mailing indicated that Pett no longer lived at the address, 3 so it was unclear to the Clerk whether

Pett had been served with Plaintiff’s amended complaint. 4

           Fed. R. Civ. P. 55(a) provides that “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.”




1
 Motion for Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants and Motion to Terminate All
Discovery Proceedings, docket no. 71, filed Aug. 26, 2020.
2
  Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants (“Declined Default”) at 1 n.1, docket no. 72,
filed Nov. 17, 2020.
3
 Mail Sent to Kyle Pett re Docket Entry 64 Returned as Undeliverable/Unable to Forward (“Returned Mailing”),
docket no. 65, filed May 21, 2020.
4
    Declined Default at 1 n.1.
Case 2:17-cv-00525-DN-CMR Document 78 Filed 12/08/20 PageID.362 Page 2 of 3




           Here, the record contains a return of service indicating that Pett was personally served

with a summons and Plaintiff’s original complaint on October 11, 2017, 5 in compliance with

Fed. R. Civ. P. 4(e). The record also contains a declaration from Plaintiff’s counsel stating that

Pett was served with Plaintiff’s amended complaint on June 17, 2019, 6 in compliance with Fed.

R. Civ. P. 5(b). And the record reflects that to date Pett has neither appeared, answered, or

otherwise responded to Plaintiff’s original complaint or Plaintiff’s amended complaint.

           While the court received a returned mailing regarding Pett indicating that he no longer

lived at the address Plaintiff provided, 7 this occurred approximately ten months after the

Amended Complaint’s purported service. 8 It is unknown when Pett moved from the that address.

And after the Clerk declined to enter Pett’s default, Plaintiff affirmed that it located and served

Pett at the address it identified and Pett subsequently moved without providing notice or

forwarding information for his changed address. 9 It is not Plaintiff’s burden to update an

opposing party’s address whenever that party moves. Under the circumstances, Plaintiff has

sufficiently “shown by affidavit or otherwise” that Pett was served with the amended complaint

and has since failed to timely appear, answer, or otherwise respond.

                                                       ORDER

           THEREFORE, IT IS HEREBY ORDERED that entry of default is made against

Defendant Kyle Pett on Plaintiff’s amended complaint.


5
 Proof of Service of Summons and Complaint upon Defendants at 5-6, docket no. 27, filed Apr. 11, 2018. On June
4, 2018, the Clerk entered Pett’s default on Plaintiff’s original complaint. Entry of Default Pursuant to FRCP 55(a)
as to Certain Defendants, docket no. 35, filed June 4, 2018. However, the default was later administratively
withdrawn when Plaintiff was ordered to file an amended complaint. Order Re: Order to Show Cause Requiring
Responsive Briefing at 6, docket no. 61, filed Apr. 18, 2019.
6
    Proof of Service Declaration of Todd E. Zenger at 1, docket no. 66, filed June 2, 2020.
7
    Returned Mailing.
8
    Proof of Service Declaration of Todd E. Zenger at 1.
9
    Response to Order ECF 73 as to Defendant Pett at 1, docket no. 77, filed Dec. 4, 2020.



                                                                                                                       2
Case 2:17-cv-00525-DN-CMR Document 78 Filed 12/08/20 PageID.363 Page 3 of 3




       IT IS FURTHER ORDERED that all discovery proceedings regarding Defendant Kyle

Pett are terminated.

       IT IS FURTHER ORDERED that by no later than December 22, 2020, Plaintiff must file

a motion for default judgment against Defendant Kyle Pett. Failure of Plaintiff to timely file a

motion for default judgment will result in the dismissal of Plaintiff’s claims against Defendant

Kyle Pett for failure to prosecute, without further notice.

       Signed December 8, 2020.

                                              BY THE COURT


                                              ________________________________________
                                              David Nuffer
                                              United States District Judge




                                                                                                   3
